ORDER
PER CURIAM.
The father, David J. Baker, appeals the judgment of the Circuit Court of Jefferson County denying his motion to modify child support and physical custody of the minor child of his marriage to Robin Baker (now Robin Magana), the mother. We have reviewed the parties’ briefs and the record on appeal and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).